0Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This office action is in response RCE filed on 05/03/21. 

Summary of claims
	
Claims 1 and 4-20 are pending.

Claims 1 and 4-20 are rejected.	

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1 and 4-20 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (US Pub. 2013/0069236).

As to claim 1, 11 and 17 the prior art teach a method, comprising: 

providing a cell layout with a power grid line, track lines and vias (see fig 1 paragraph 0010-0015); 

determining a cell placement pitch from architecture rules related to the cell layout (see fig 1 paragraph 13-17); 

converting spacing for the vias in terms of the cell placement pitch to identify free regions on the track lines for placement of the vias (see fig 1, fig 2 paragraph 0015-0020 and summary); 



generating an output based the determined boundaries (see fig 1-2 paragraph 20-23);

determining a cell height from the architecture rules related to the cell layout, wherein the cell placement pitch refers to a linear horizontal distance across a cell boundary, and wherein the cell height refers to a linear vertical distance across the cell boundary (see fig 1-2 paragraph 0018-0026 and background).

As to claim 4 the prior art teaches wherein the cell layout is arranged in a grid pattern with an x-pitch along a horizontal dimension and a y-pitch along a vertical dimension (see fig 1 paragraph 0012-0016 and background).

As to claim 5 the prior art teaches wherein the cell placement pitch refers to the x-pitch, and wherein a cell height refers to the y-pitch (see fig 1 paragraph 0015-0020).

As to claim 6 the prior art teaches wherein the vias include power grid vias for placement on the power grid line and track vias for placement on the track lines (see fig 1-2 paragraph 0019-0023).

As to claim 7 the prior art teach wherein the power grid vias are spaced apart by a distance that is greater than or equal to the cell placement pitch, and wherein the cell width refers to a number of cell placement pitches (see fig 1-2 paragraph 0021-0024).

As to claim 8 the prior art teach wherein the free regions refer to via placement zones for landing the track vias on the track lines within a boundary of the via placement zones lines  (see fig 1-2 paragraph 0023-0026).

As to claims 9, 15 and 20, the prior art teach further comprising: 

disposing the track vias in the via placement zones defined on the track lines (see fig 1-2 paragraph 0015-0019); 

and verifying that the track vias are disposed within the boundary of the via placement zones based on the spacing of the vias from the power grid line and the track lines, wherein the boundary of the via placement zones are defined by a linear distance from the power grid vias (see fig 1-2 paragraph 0017-0024 and background)

As to claims 10 and 16 the prior art teach wherein: the power grid line comprises one or more power grid lines, the track lines comprise one or more track lines, and the vias comprise any number of vertical interconnect access lines associated with the one or more power grid lines and the one or more track lines (see fig 1-2 paragraph 0012-0018 and summary).

As to claim 12 the prior art teaches wherein: a cell height is determined from the architecture rules related to the cell layout (see fig 1-2 paragraph 0014-0019), the cell placement pitch refers to a linear horizontal distance across a cell boundary, and the cell height refers to a linear vertical distance across the cell boundary (see fig 1-2 paragraph 0016-0021).

As to claim 13 the prior art teaches wherein: the cell layout is arranged in a grid pattern with an x-pitch along a horizontal dimension and a y-pitch along a vertical dimension  (see fig 1-2 paragraph 0011-0017), the cell placement pitch refers to the x-pitch, and a cell height refers to the y-pitch (see fig 1-2 paragraph 0013-0020).

As to claims 14 and 19 the prior art teaches wherein: the vias include power grid vias for placement on the power grid line and track vias for placement on the track lines (see fig 1-2 paragraph 0017-0022), the power grid vias are spaced apart by a distance that is greater than or equal to a cell width (see fig 1-2 paragraph 0019-0023), and the cell width refers to a number of cell placement pitches, and the free regions refer to via placement zones for landing the track vias on the tracks within a boundary of the via placement zones (see fig 1-2 paragraph 0021-0023).

As to claim 18 the prior art teaches wherein the instructions further cause the processor to: determine a cell height from the architecture rules related to the cell layout (see fig 1-2 paragraph 0011-0016), wherein the cell placement pitch refers to a linear horizontal distance 
















Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH C TAT whose telephone number is 571 272-1908.  The examiner can normally be reached on flex 7:00Am-8PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571 272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/BINH C TAT/Primary Examiner, Art Unit 2851